


RETENTION AGREEMENT




This Retention Agreement (“Agreement”) is made by and between James P. Brannen
(“Executive”) and FBL Financial Group, Inc. (“Company”), effective as of the
last date executed by all parties.
WHEREAS, Executive has been employed by the Company in excess of twenty-one (21)
years, most recently as Chief Financial Officer/Chief Administrative Officer;
and
WHEREAS, Executive has agreed to serve as the Company's Chief Executive Officer
pursuant to terms agreed to by the Company, and pursuant to the terms contained
herein; and
WHEREAS, Executive has completed twenty-one (21) years of credited service with
the Company as defined under the FBL Financial Group Retirement Plan and the FBL
Financial Group Supplemental Retirement Plan (hereinafter collectively “Plan”),
but has not yet achieved all of the requirements for early retirement under the
Plan, which include ten (10) years of service with the Company and obtaining the
age of fifty-five (55) years; and
WHEREAS, the Company wishes to provide assurance to Executive of obtaining his
early retirement benefits in exchange for accepting the Chief Executive Officer
position, all pursuant to the terms hereinafter provided.
NOW, THEREFORE, based on the foregoing, the Executive and Company agree as
follows:
1.    Retention Benefit. Company agrees that in the event of termination of
Executive's employment with the Company or its Affiliates prior to Executive
reaching the age of fifty-five (55), except for termination resulting from
Executive's voluntary resignation, death, retirement, or being discharged for
cause, Company will pay to Executive a lump sum amount equal to the difference
between Three Million Dollars ($3,000,000.00), and the total of Executive's
accrued retirement benefit under the Plan calculated as of the date of
Executive's separation from employment with the Company, to be paid pursuant to
the terms of this Agreement.
For purposes of this Agreement, “cause” shall be defined as:




--------------------------------------------------------------------------------




(i) the Executive's willful and continued failure to substantially perform the
Executive's duties with the Company or its Affiliates (other than any such
failure resulting from the Executive's incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Company which specifically identifies the manner in which the
Company believes that the Executive has not substantially performed his duties;


(ii) the final conviction of the Executive of, or an entering of a guilty plea
or a plea of no contest by the Executive to, a felony; or


(iii) the willful engaging by the Executive in misconduct which is materially
and demonstrably injurious to the Company.


For purposes of this definition, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the
action or omission was in the best interests of the Company or its Affiliates.
Any act, or failure to act, based on authority given pursuant to a resolution
duly adopted by the Board, the instructions of a more senior officer of the
Company or the advice of counsel to the Company or its Affiliates will be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company and its Affiliates.


2.    Payment Terms / Restrictions. The payment provided under Paragraph 1
herein shall be made within thirty (30) days following Executive's separation
from employment with the Company, subject to the following: In the event any
payment to be made under this Agreement is subject to the restrictions contained
in Internal Revenue Code §409(A), with respect to payments following separation
from service (except in the event of death), because employee is a “Specified
Employee” (as defined in §409(A)) at the time of separation from service, such
payment shall not be made until the date that is six (6) months following the
date of separation from service. This Agreement shall be administered,
interpreted and construed in a manner that does not result in the imposition of
additional taxes, penalties or interest under §409(A). Company and Executive
agree to negotiate in good faith to make amendments to this Agreement, as the
parties deem necessary or desirable, to avoid the imposition of taxes, penalties
or interest under §409(A). Notwithstanding the foregoing, Company does not
guarantee any particular tax effect, and neither Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold Executive
(or any beneficiary) harmless from any and all such taxes, penalties, or
interest.




--------------------------------------------------------------------------------




3.    Withholding of Tax. To the extent that the receipt of any cash payments
under this Agreement results in compensation income to Executive for federal
estate income tax purposes, Company is authorized to withhold from any cash
remuneration payable to Executive any tax required to be withheld by reason of
such compensation income.
4.    Arbitration. Any disputes arising under or in connection with this
Agreement shall be resolved by a third party mediation of the dispute, and
failing that, by binding arbitration, to be held at the Company's offices in
West Des Moines, Iowa, in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrators may be entered in any Court having jurisdiction thereof. Each party
shall bear his or its own cost of the mediation, arbitration, or litigation,
except that the Company shall bear Executive's reasonable and necessary attorney
fees if Executive prevails in arbitration or litigation.
5.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Iowa.
6.    Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof, and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.
7.    Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by the Executive and an
authorized officer of the Company. No waiver by either party of any breach by
the other party of any condition or provision contained in this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the Executive or an authorized
officer of the Company, as the case may be.




--------------------------------------------------------------------------------




8.    Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.


IN WITNESS WHEREOF, this Agreement has been signed by the undersigned parties as
of the dates noted below.


EXECUTIVE:                            FBL FINANCIAL GROUP, INC.


/s/ JAMES P. BRANNEN                By:    /s/ DAVID A. MCNEILL
James P. Brannen
David A. McNeill, Vice President, General Counsel and Secretary



August 30, 2012                        August 30, 2012
Date                                Date












